Citation Nr: 0025261	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-31 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right knee disorder.


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant had active duty service from January 6, 1975 to 
April 3, 1975.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Albuquerque, New Mexico.  The Board in March 2000, 
issued a final decision which reopened the claim of service 
connection for a bilateral knee disorder, and then denied 
service connection for a left knee disorder as not well 
grounded.  With regard to the claim of service connection for 
a right knee disorder, the Board determined that it was well 
grounded and remanded it for further development.  The RO has 
complied with the Board's remand directives, the requested 
development was accomplished to the extent possible, and the 
case is now again before the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  A right knee disorder was not reported at the time of the 
veteran's service entry examination.

3.  Medical evidence and statements by the veteran both 
contemporaneous to service and subsequent thereto, establish 
that a right knee disorder existed prior to service.

4.  There was no increase in severity of the pre-existing 
right knee disorder during service.


CONCLUSIONS OF LAW

1.  A right knee disorder clearly and unmistakably existed 
prior to service and, therefore, the presumption of soundness 
at entry is rebutted.  38 U.S.C.A. §§ 1111, 1137, 5107 (West 
1991).

2.  The pre-existing right knee disorder was not aggravated 
during service.  38 U.S.C.A. §§ 1153, 5107 (West 1991); 38 
C.F.R. § 3.306(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A November 1974 service entrance examination was negative for 
complaints, findings, diagnosis, or treatment of pain in the 
veteran's knees.  Service treatment records from January 1975 
show that the veteran had complaints of sharp pains in his 
right knee.  The veteran also reported that he had an 
operation on his knee approximately six months earlier.  The 
diagnosis was chondromalacia of the left knee, although the 
right knee was the focal point of the examination.  

In February the veteran complained of pain in both knees.  He 
stated that his right knee had given way four times in the 
past two weeks.  He also reported that in June 1974 he had a 
loose piece of bone removed from his knee which was the 
result of an on-the-job injury when he fell on a log.  
Physical examination revealed 1/2 inch quadriceps atrophy on 
the right and that he lacked two to three degrees of full 
extension.  The impression was degenerative arthritis and 
chondromalacia of the right patella.  A February 1975 
physical profile record indicated he had bilateral 
chondromalacia.  

In March 1975, he was seen with complaints of increased 
feeling of stiffness, swelling and pain.  He stated the left 
knee pain was gone but he continued to have pain and swelling 
in the right knee.  Physical profile records in early March 
1975 indicated the veteran was limited in his physical 
activities due to chondromalacia of the right knee; later in 
March 1975, the profile record indicated the disability was 
dislocating kneecap of the right knee and previous surgery on 
the right knee.  

Treatment records dated March 1975 show that the veteran 
provided a history that in June 1974 a loose piece of bone 
was removed from his knee.  Physical examination revealed a 
well healed medial surgical incision, right knee; 1/2 inch 
quadriceps atrophy; moderate effusion; laxity but no 
instability; and crepitus.  X-rays revealed an irregular 
patellar surface.  The diagnoses were residuals of injury and 
surgery on the right knee, with recurrent effusion and pain; 
and subluxating patella, right knee.  The physician also 
noted that the veteran did not meet the procurement 
standards, and therefor recommended that he meet a Medical 
Board for consideration of separation from the Service.  

The report of the Medical Board, dated March 1975, indicated 
that the veteran was found to be medically unfit for service 
due to the following diagnoses:  (1) residuals of injury and 
surgery on the right knee, with recurrent effusion and pain; 
and (2) subluxating patella, right knee.  Both conditions 
were found to have existed prior to service and to have not 
been aggravated by active duty.  

The veteran was discharged from service in early April 1975; 
he subsequently filed a claim for service connection for a 
right knee disorder.  However, he failed to report for a 
scheduled VA medical examination in May 1976.  

The earliest dated post service medical evidence of record 
are private medical records dated in 1990 and 1991, submitted 
as part of the evidentiary record from the Social Security 
Administration (SSA) with respect to the veteran's claim for 
SSA disability benefits.  These records indicate that the 
veteran was treated in a local hospital emergency room in 
October 1990 for lower leg and foot pain after a 30-foot fall 
from a ladder while working.  A medical report from J. A. 
Connolly, M.D., dated in November 1990, indicated that the 
veteran injured both feet and his right knee during the 
October fall from the ladder.  The veteran complained of 
right knee pain associated with some popping and catching.  
The veteran reported that "approximately 20 years ago he had 
a loose body removed form his knee but has had no problems 
since that time."  The diagnosis was degenerative disease of 
the right patella.  Follow-up visit in February 1991 
continued that diagnosis.

There are a number of VA and private medical records dated 
from 1992, which indicate complaints of knee pain.  A report 
of VA examination conducted in January 1992, indicated that 
the veteran reported swelling in both knees; upon 
examination, he had full range of motion in both knees, with 
no evidence of swelling, crepitus or overall instability of 
the knees.  A February 1992 medical report from the 
Department of Social and Health Services showed a diagnosis 
of bilateral chondromalacia.  A report of physical 
examination for purposes of SSA disability determination, 
dated October 1992, indicated a diagnosis of chondromalacia 
of the patella with x-ray confirmation, which was not 
considered disabling but could be improved upon 
arthroscopically.  A May 1995 private medical report 
indicated that the veteran received treatment for pain in his 
knees and lower back.  None of these medical records provided 
any clinical or medical opinion that the veteran's right knee 
disorder was aggravated by his period of active duty service.  

During a June 1995 VA examination the veteran complained of 
pain in both legs; the diagnosis was degenerative joint 
disease with a history of traumatic arthritis to the knees 
with recurrent swelling.  VA outpatient treatment records 
from November 1995 indicate that the veteran had degenerative 
joint disease of the knees.  A private medical report dated 
January 1996 noted that the veteran had complaints of pain in 
the right knee with a diagnosis of degenerative joint 
disease.  Again, these medical records provided no clinical 
or medical opinion that the veteran's right knee disorder was 
aggravated by his period of active duty service.  

Private medical reports dated in July and August 1996, noted 
treatment for pain in the knees; the diagnosis was 
degenerative joint disease of the knees.  In August, the 
veteran presented with complaint of back and bilateral knee 
pain which he related to an industrial accident several years 
earlier.  The assessment was degenerative joint disease, 
secondary to industrial fall.  Report of another SSA 
disability physical examination conducted in October 1996, 
also indicated a diagnosis of mild degenerative disease of 
both knees.  A private medical report dated November 1996, 
noted that the veteran's disability included severe 
degenerative joint disease in the knees and lower back as a 
result of the veteran's former employment.  Again, these 
medical records provided no clinical or medical opinion that 
the veteran's right knee disorder was aggravated by his 
period of active duty service.  

The veteran failed to report for a scheduled VA medical 
examination in November 1996.  Following the Board's remand 
for further development, the veteran again failed to report 
for a scheduled VA medical examination in April 2000.

Analysis

Well Groundedness

Initially, it is noted that the Board previously determined 
the veteran's claim to be well grounded.  That is, he has 
presented a claim which is plausible.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  In light 
of that determination, the case was previously remanded for 
further development in order to satisfy the VA's duty to 
assist.  The Board now finds that all available service 
medical records, VA treatment records, and SSA records have 
been obtained.  Furthermore, the veteran again failed to 
report for a scheduled VA examination.  The Board concludes 
that all facts pertinent to the claim have been developed, to 
the extent possible.  For these reasons, the Board finds that 
VA's duty to assist the appellant, 38 U.S.C.A. § 5107(a) 
(West 1991), has been discharged.  Furthermore, the 
undersigned finds that this case has been adequately 
developed for appellate purposes.  A disposition on the 
merits is now in order.

Presumption of soundness

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1999);Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
for a disability may also be established based on aggravation 
of disease or injury which preexisted service when there is 
an increase in disability during service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed prior to 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  History of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of a preexisting 
condition but will be considered together with all other 
material evidence in determinations of inception.  38 C.F.R. 
§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

The presumption of soundness at entrance to service "only 
attaches where there has been an induction examination in 
which the later complained-of disability was not detected."  
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); Crowe, 
7 Vet. App. at 245; Verdon v. Brown, 8 Vet. App. 529, 535 
(1996).  Once the presumption of soundness has attached, 
clear and unmistakable evidence is needed to rebut it.  
Vanerson v. West, 12 Vet. App. 254, 258-59 (1999).  

In the instant case, the Board finds that a right knee 
disorder or disability was not noted at the induction 
examination.  Therefore, the presumption of soundness is 
applicable, and the Board must determine whether there is 
clear and unmistakable evidence to rebut it.  The Board finds 
that the presumption has been rebutted.  Review of the 
service medical records, as summarized above, reveals that 
they contain both clinical evidence of pre-existing 
disability (finding by physician of a surgical scar) as well 
as contemporaneous recorded statements of the veteran that he 
underwent surgical removal of a loose bone chip in his right 
knee in June 1974, approximately six months prior to 
induction.  The Board finds this to be "clear and convincing 
evidence" sufficient to overcome the presumption.  

Aggravation of pre-existing disability

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson, 7 Vet. App. at 468.  
The presumption of aggravation is generally triggered by 
evidence that a preexisting disability has undergone an 
increase in severity in service.  See Maxson v. West, 12 Vet. 
App. 453, 460 (1999).  "Temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, not just the symptoms, has 
worsened."  Maxson, 12 Vet. App. at 459, citing Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see also Crowe, 7 
Vet. App. at 247; Daniels v. Gober, 10 Vet. App. 474, 479 
(1997); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  "[T]he 
question whether there has been an increase in disability 
during service must be answered in the affirmative before the 
presumption of aggravation attaches."  Verdon, 8 Vet. App. 
at 538.  

In the instant case, the Board finds that the pre-existing 
chondromalacia and degenerative disease diagnosed at 
discharge, and post-service, did not undergo an increase in 
severity during service.  The Board acknowledges that the 
veteran did receive frequent treatment for complaints of 
pain, effusion and stiffness of the right knee during his 
brief period of active duty service.  However, based on all 
the evidence of record, to include the post-service medical 
records, the Board finds that this was an intermittent flare-
up of symptoms - not an increase in the underlying 
disability.  The Board notes that the veteran failed to 
report for a scheduled examination shortly after his 
discharge from service.  Thereafter, there is no medical 
evidence of any right knee disability until 1990, following 
an on-the-job fall from a ladder.  The medical evidence shows 
that thereafter, the veteran has been seen by both VA and 
private physicians for right knee complaints which he himself 
has attributed to the October 1990 fall, giving a history of 
no knee problems since the surgical removal of a bone chip 
many years earlier.  Furthermore, there is no clinical 
evidence or medical opinion in any of the post-service 
medical records relating the veteran's current right knee 
problems to his prior period of active duty service.  
Finally, the Board notes that the veteran has again failed to 
report for recent VA medical examinations scheduled in 1999 
and 2000.  Therefore, the Board concludes that the 
preponderance of the evidence shows that the pre-existing 
right knee disorder did not undergo a permanent increase in 
disability during service, and there is no medical evidence 
that the veteran's current complaints are related to his 
period of service.  Therefore, the presumption of aggravation 
does not attach and service connection is not warranted for a 
right knee disorder.


ORDER

Service connection for a right knee disorder is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 


